
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 1302
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize the Administrator of General
		  Services to convey a parcel of real property in Tracy, California, to the City
		  of Tracy.
	
	
		1.Conveyance of Parcel, Tracy,
			 California
			(a)DefinitionsIn this section:
				(1)AdministratorThe term Administrator means
			 the Administrator of General Services.
				(2)CityThe term City means the city
			 of Tracy, California.
				(3)Parcel
					(A)In generalThe term Parcel means the
			 approximately 150 acres conveyed to the City for educational or recreational
			 purposes pursuant to section 140 of division C of Public Law 105–277 (112 Stat.
			 2681–599; 113 Stat. 104; 118 Stat. 335).
					(B)ExclusionsThe term Parcel does not
			 include the approximately 50 acres conveyed to the City for economic
			 development, in which the United States retains no reversionary interest,
			 pursuant to section 140 of division C of Public Law 105–277 (112 Stat.
			 2681–599; 113 Stat. 104; 118 Stat. 335).
					(b)Conveyance
				(1)In generalNotwithstanding subsections (c) through (f)
			 of section 140 of division C of Public Law 105–277 (112 Stat. 2681–599; 113
			 Stat. 104; 118 Stat. 335) and subject to subsection (c), the Administrator may
			 offer to enter into a binding agreement with the City, as soon as practicable,
			 but not later than 180 days after the date of enactment of this Act, under
			 which the Administrator may convey to the City, through a deed of release or
			 other appropriate instrument, any reversionary interest retained by the United
			 States in the Parcel, and all other terms, conditions, reservations, and
			 restrictions imposed, in connection with the conveyance of the Parcel.
				(2)SurveyFor purposes of paragraph (1), the exact
			 acreage and legal description of the Parcel shall be determined by a survey
			 that is satisfactory to the Administrator.
				(c)Consideration
				(1)In generalAs consideration for the conveyance under
			 subsection (b), the City shall pay to the Administrator an amount not less than
			 the appraised fair market value of the Parcel, as determined by the
			 Administrator pursuant to an appraisal conducted by a licensed, independent
			 appraiser, based on the highest and best use of the Parcel, as determined by
			 the Administrator.
				(2)TreatmentThe determination of the Administrator
			 under paragraph (1) regarding the fair market value of the Parcel shall be
			 final.
				(d)Cost of conveyanceThe City shall be responsible for
			 reimbursing the Administrator for the costs associated with implementing this
			 section, including the costs of each applicable appraisal and survey.
			(e)Proceeds
				(1)DepositThe net proceeds from the conveyance under
			 this section shall be deposited in the Federal Buildings Fund established by
			 section 592(a) of title 40, United States Code.
				(2)ExpenditureThe amounts deposited in the Federal
			 Buildings Fund under paragraph (1) shall be available to the Administrator, in
			 amounts specified in appropriations Acts, for expenditure for any lawful
			 purpose consistent with the authority of the Administrator.
				(f)Additional terms and
			 conditionsThe Administrator
			 may establish such additional terms and conditions in connection with the
			 conveyance under subsection (b) as the Administrator considers to be
			 appropriate to protect the interests of the United States.
			(g)No effect on compliance with environmental
			 lawsNothing in this Act or
			 any amendment made by this Act affects or limits the application of or
			 obligation to comply with any environmental law, including section 120(h) of
			 the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
